Citation Nr: 1134589	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  05-12 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for mechanical low back pain with degenerative disc disease, prior to June 15, 2004, and in excess of 40 percent as of February 1, 2005.

2.  Entitlement to a rating in excess of 20 percent for right rotator cuff tear with subluxation, prior to April 9, 2004 and since July 1, 2004.

3.  Entitlement to a rating in excess of 10 percent for fistula in ano.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to June 1990. 

These matters come before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the Veteran testified before a Veterans Law Judge in a March 2008 hearing and such hearing transcript is associated with the claims file.  However, during the pendency of the appeal, the Veterans Law Judge retired.  As such, the Veteran was notified in September 2010 and November 2010 letters that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707.  The Veteran has not indicated that he wishes to have an additional hearing.  As such, the Board may proceed on the appeal.

This case was most recently before the Board in June 2008, when the claims were remanded for further development.  Specifically, the agency of original jurisdiction (AOJ) was instructed to provide the Veteran with additional Veterans Claims Assistance Act of 2000 (VCAA) notice, obtain Social Security Administration (SSA) records, and obtain VA treatment records dated since November 2006.  The AOJ issued a supplemental statement of the case in June 2010 and the appeal is once again before the Board.  

The Board parenthetically notes that the Veteran initially filed claims for increased ratings for his right shoulder and low back disabilities in February 1998.  An October 1998 rating decision continued his 10 percent rating for his right rotator cuff tear and increased his rating for his mechanical low back pain to 10 percent, effective February 18, 1998.  The Veteran filed a December 1998 notice of disagreement and a February 1999 statement of the case was issued.  The Veteran did not file a substantive appeal.  

In February 2001, the Veteran filed increased rating claims for his service-connected disabilities.  A July 2001 rating decision was issued.  The Veteran's 10 percent evaluation for his service-connected right rotator cuff tear with subluxation was continued, as was his 10 percent evaluation for his service-connected mechanical low back pain with degenerative disc disease.  The RO increased his disability rating to 10 percent for his service-connected fistula in ano, effective February 14, 2001.  VA treatment records pertaining to his service-connected disabilities were subsequently associated with the claims file, dated within one year of the July 2001 rating decision.  While new, they are not material, in that the evidence did not suggest that his service-connected disabilities had increased in severity. 

Recently, in Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) vacated and remanded an earlier effective date claim because the Board did not discuss the application of § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 and were notices of disagreement.  Buie, Vet. App. at 252.  Essentially, the Court indicated that, because the statements were submitted within one year of the corresponding RO decision, the Board should have considered whether the statements included the submission of new and material evidence.  Id.  

Here, the Board finds that the evidence submitted, dated within one year of the July 2001 rating decision, while "new" is not "material' to the Veteran's claim filed in February 2001.  Therefore, as he did not appeal the July 2001 rating decision, the July 2001 rating decision became final.  See Buie, Vet. App. at 252 ("The Federal Circuit went on to hold that a regional office decision becomes final 'only after the period for appeal has run,' and that '[a]ny interim submissions before finality must be considered by the VA as part of the original claim.'")  As such, the August 2003 rating decision, listed on the title page of this decision, is the rating decision on appeal. 

Relevant to the Veteran's TDIU claim, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has indicated in numerous VA treatment records that he is unable to work due to his service-connected disabilities.  While a claim for TDIU was most recently denied in a December 2006 rating decision, the Veteran has subsequently raised concerns that he is unable to work due to his service-connected disabilities.  See BVA T. at 7.  The Board therefore finds that the issue of TDIU has been reasonably raised by the record and is properly before the Board by virtue of his increased-rating claims pursuant to Rice.  Therefore, this issue has been included on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA examinations- Increased Ratings-  The Board notes that the Veteran was last afforded a VA examination in January 2006 regarding his increased rating claims.  At the time of the VA examination, the Veteran reported pain and limitation of movement of his right rotator cuff tear with subluxation.  He noted that he was on methadone, that he had difficulty with over head activity and carrying heavy loads.  He reflected that this disability did not result in any time lost from work.  With respect to his low back strain, the Veteran reported constant pain which was relieved by rest and methadone medication.  He noted symptoms of the low back pain radiating to his legs.  The Veteran stated that his disability resulted in difficulty lifting loads or standing for long periods of time.  He indicated that this disorder did not cause incapacitation.  With respect to his fistula, the Veteran reported a stool leakage problem which occurs more than 2/3 of the day and resulted in the use of 5 pads per day.  He reported no hemorrhoids. 

Upon physical examination, it was noted that the Veteran did not require an assistive device for ambulation.  The Veteran demonstrated 100 degrees of right shoulder flexion with pain at 90 degrees, 90 degrees of abduction with pain at 90 degrees, external rotation of 40 degrees with pain at 40 degrees, and internal rotation of 30 degrees with pain at 30 degrees.  Physical examination of the thoracolumbar spine reflected no complaints of radiating pain on movement.  The Veteran demonstrated flexion to 40 degrees with pain at 40 degrees, and extension to 10 degrees with pain at 10 degrees.  No signs of intervertebral disc syndrome with chronic and permanent nerve root involvement were observed.  The Veteran was not diagnosed with radiculopathy at that time.  Rectal examination reflected a perianal indurated nodule and no hemorrhoids were detected.  The examiner noted that the effect of the Veteran's condition on his usual occupation was that he would have difficulty with prolonged sitting, standing, walking, lifting, or carrying. 

The Board has considered the Veteran's testimony at his March 2008 Board hearing.  He testified that he had been prescribed bed rest because of his back approximately 6 months prior.  See BVA Hearing Transcript (T.) at 19.  He additionally noted an increase in the use of pads for his fistula, reporting that he was using 4-6 per day.  See BVA T. at 14.  The Board has also considered a September 2007 letter from the Veteran's VA treating physician which noted that the Veteran's chronic back pain in addition to advanced heart failure left him incapable of any type of work.  Moreover, an October 2007 VA treatment record noted that the Veteran was issued a cane.  A March 2008 letter from the Veteran's VA treating physician reflected that the Veteran was service-connected for chronic back pain, a torn right shoulder rotator cuff, and an anal fistula.  He opined that due to his chronic pain and the medications needed to treat his service-connected medical problems he was permanently unemployable.  Similar assertions were made in November 2008 and September 2010 VA opinions.  

A March 2009 letter from the Veteran's VA treating physician noted that he was using diapers as he was incontinent of stool.  Moreover, the VA treating physician indicated that the Veteran's intervertebral disc syndrome caused him bilateral radiculopathy.  A June 2009 VA treatment record reflected that the Veteran requested a back brace.  A July 2009 VA treatment record reflected that the Veteran wanted an increase in his methadone.  An October 2009 VA treatment record noted internal hemorrhoids.  The Veteran reported at a January 2010 VA treatment visit that his back pain had gradually been getting worse.  Another January 2010 VA treatment note reflected reports by the Veteran that his medication, methadone, was not working. 

These various treatment records and statements suggest that there has been an increase in symptomatology of the Veteran's right shoulder, low back, and fistula in ano disabilities since his January 2006 VA examination.  As such, the Board finds that the Veteran should be afforded new VA examinations in order to determine the current nature and severity of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

TDIU-  As noted in the Introduction, the issue of entitlement to a TDIU has been properly raised by the record.  With respect to this issue, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

As an initial matter, the Board acknowledges that the Veteran is currently service-connected for mechanical low back pain with degenerative disc disease of the lumbar spine (20 percent prior to June 15, 2004, and 40 percent since February 1, 2005),  bursitis of the left shoulder (20 percent since May 19, 2003), right rotator cuff tear with subluxation (20 percent prior to April 9, 2004, and since July 1, 2004), and fistula in ano (10 percent since February 14, 2001).  As such, he currently has a combined rating of 70 percent, and meets the schedular requirements of 38 C.F.R. § 4.16 (a).

The Board notes that various statements from VA physicians have addressed the Veteran's unemployability.  For example, the Veteran's VA treating physician noted in a September 2007 opinion that the Veteran suffered from chronic back pain and advanced heart failure.  He indicated that these conditions caused him chronic pain, easy fatigue, and associated shortness of breath, which makes him incapable of doing any type of work.  In a March 2008 statement, the Veteran's VA treating physician indicated that the Veteran was service-connected for chronic back pain, a torn right shoulder right rotator cuff, and an anal fistula.  He opined that, due to his chronic pain and the medications he needs to treat these problems, the Veteran is permanently unemployable.  In a November 2008 statement, the Veteran's VA treating physician noted that he had treated the Veteran since November 2003 for his service-connected back, right shoulder, and anal fistula disabilities.  He stated that, as a result of his chronic pain and incontinence problems, the Veteran was permanently unemployable.  A September 2010 VA treatment record reflects that the Veteran was unable to work due to his lumbar spine disability. 

Given the evidence of record suggesting that the Veteran may be unemployable as a result of his service-connected disabilities, the Board finds that a remand is necessary in order to afford him an examination so as to determine whether such service-connected disabilities, either jointly or singularly, render him unemployable.   See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Board also notes that the Veteran has not received notice pursuant to the VCAA as it pertains to his most recent claim for TDIU.  As such, the AOJ should additionally provide the Veteran with adequate notice under the VCAA.

VA Treatment Records-  The claims file reflects that the Veteran has received medical treatment from the Atlanta VA Medical Center (VAMC); however, as the claims file only includes treatment records from such facility dated up to April 2010, any additional records should be obtained.  Moreover, the Board notes that the Veteran reported at a March 2010 VA treatment record that he had undergone a QTC examination in February 2009 by Dr. D. Hessler, a copy of this examination is not located in the claims file, nor is referenced in any supplemental statements of the case.
  
The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with proper VCAA notification with respect to his TDIU claim.

2.  The AOJ should contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his right shoulder, low back, and fistula in ano disabilities.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  Regardless of whether or not the Veteran responds, the AOJ must obtain the Veteran's treatment records from the Atlanta VAMC dated from April 2010 to the present.  Moreover, the AOJ should indicate whether or not the Veteran underwent a QTC examination in February 2009 and a copy of this examination should be associated with the claims file.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After associating any outstanding records with the claims file, the Veteran should be afforded an examination to determine the current nature and severity of his service-connected mechanical low back pain with degenerative disc disease.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed. 

The examiner should report the range of motion measurements for the lumbar spine in degrees.  He or she should also state whether there is any abnormality of the spine, including evidence of ankylosis.  If ankylosis is found, the VA examiner should describe whether it is unfavorable or favorable ankylosis.

He or she should further comment as to whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

For any neurological impairment found to be associated with the service-connected mechanical low back pain with degenerative disc disease the examiner is asked to:

(a) identify the specific nerve(s) so affected, 

(b) indicate the degree of paralysis (i.e., complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerves, and  

(c) document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

The examiner is additionally asked to render an opinion as to whether the Veteran's mechanical low back pain with degenerative disc disease resulted in severe limitation of motion of the lumbar spine, prior to June 15, 2004. 

The examiner is additionally asked to render an opinion as to whether the Veteran exhibited severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, prior to June 15, 2004.

In considering the above, the examiner should consider all the evidence of record, to include the lay statements as well as medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  The claims file must be reviewed in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed.  

4.  After associating any outstanding records with the claims file, schedule the Veteran for an examination to determine the current nature and severity of his right shoulder disability.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed, including X-rays and appropriate range of motion studies.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should address whether the Veteran exhibits limitation of arm motion midway between side and shoulder level or limitation of arm motion to 25 degrees from the side.  

The examiner should additionally note whether there is impairment of the clavicle or scapula, impairment of the humerus, or ankylosis of the scapulohumeral articulation that is at least as likely as not related to the Veteran's service-connected right rotator cuff tear with subluxation.

The examiner should also opine whether the Veteran's service-connected right rotator cuff tear with subluxation results in moderately severe or severe impairment of Muscle Group 1 function. 

In considering the above, the examiner should consider all the evidence of record, to include the lay statements as well as medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  The claims file must be reviewed in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed.  

5.  After associating any outstanding records with the claims file, schedule the Veteran for an examination to determine the current nature and severity of his fistula in ano disability.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

He or she should further comment as to whether there is:

(a) Occasional involuntary bowel movements, necessitating wearing of pad;

(b) Extensive leakage and fairly frequent involuntary bowel movements or

(c) Complete loss of sphincter control.

In considering the above, the examiner should consider all the evidence of record, to include the lay statements as well as medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  The claims file must be reviewed in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed.  

6.  Following the development set forth above, the Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities, either jointly or singularly, or any medications he takes for such disabilities.     

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  In offering such opinion, the examiner should opine whether the Veteran's disabilities, either jointly or singularly, or any medications he takes for such disabilities, render him unemployable.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

The examiner should discuss the September 2007, March 2008, November 2008 and September 2010 VA treating physician opinions regarding the Veteran's unemployability.  

In considering the above, the examiner should consider all the evidence of record, to include the lay statements as well as medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  The claims file must be reviewed in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed.  

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


